Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 March 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marqs
                            Hd Qrs Newburgh 23d Mar. 1783
                        
                        I have to acknowledge, the honor of your favors of the 14th & 24th of October and 4th of Decr; to
                            thank you for the warm and affectionate expression of them; and to congratulate you & Madame La Fayette on the
                            birth of a daughter—Virginia I am perswaded, will be pleased with the Compliment of the name; and I pray as a member of it
                            she may live to be a blessing to her Parents.
                        It would seem that none of my Letters (except one by Colonel Gemat) had reached you when you last wrote—I do
                            not know how to acct for this—My last letter to you went by the Chevr Chartellux which could not have arrived—the others
                            were committed to the care either of the Chevr de la Luzerne or our Secretary of Foreign Affairs at Philadelphia, to be
                            forwarded by such conveyances as might offer.
                        I am fully perswaded My dear Marqs of your Zeal in the American Cause—I am sure you adopted the plan you are
                            now in the execution of as the most likely, tho’ a little circuitous, to serve it—and I shall express to Congress who I
                            know have an exalted opinion of your zeal, abilities & faithful Services, My entire approbation of your conduct;
                            & the purity of the motives which gave rise to it. Your pursuit after honor and glory will be accompanied by my
                            warmest wishes, & you have my sincere congratulations on your promotion, & Command in the French Army.
                        As it is your wish, I have given Colo. Gouvion my consent to meet you at the rendezvous appointed
                            him—& he sets out with all the alacrity of a friend to attend it. You must receive him as a precious loan because
                            I esteem and value him and because it is to you only I would part with him. I should be happy, if I could speak decidedly
                            upon any plan of Operation on the American theatre in which the Naval & Land forces of His Most Christian Majesty could
                            be combined; but such is the State of our finances—such the backwardness of the States to Establish funds—& such the
                            distress of the Army for want of them that I dare give no pointed assurances of effectual cooperation lest I should,
                            unintentionally, be guilty of deception—especially as my estimates & sentiments respectg the ensuing Campaign are now
                            pending before Congress for decision. Last year, while I had the prospect of a vigorous campaign before me (founded on the
                            hope of Succours from your Court) I took a comprehensive view of the Enemies Situation & our own—arranged the whole
                            under different heads, and digested plans of attack applicable to each—this I have put into the hands of Colo. Gouvion to
                            Copy for you—and with the alterations occasioned by the change of circumstances—& such other information as you will
                            receive from this Letter & from him will enable you to judge as fully as I can do (in my present State of incertitude)
                            what can be attempted with such a force as you can bring at either of the places mentioned therein.
                        No requisitions by Congress, have yet been made of the States for Men—whether this proceeds from the present
                            State of the public funds and little prospect of bettering them, or the hope of Peace—or partly from both, does not lye
                            with me to decide—but so the fact is—so far indeed were they from requiring Men to recruit the Battalions of last year
                            that several of them have been reduced, and the Non-Commissioned & privates incorporated in their respective State lines—This however has not otherwise reduced our efficient force than by the diminution of Commissioned Officers—but all Corps
                            that are not fed with Recruits must dwindle, from the deaths, desertions, and discharges incident to them—the last of
                            which you well know,operates more powerfully in our Army than most others. Our present force, tho small in numbers is
                            excellent in composition—and may be depended upon as far as the first are competent. About June the total of this Army exclusive of Commissiond Officers may
                            be computed at 9000 & by October it will have decreased near 1000 Men by the discharge of so many whose term of Service
                            will have expired.
                        I am impressed with a belief that no Militia could be drawn out previous to the arrival of a French fleet, and Land force on the Coast—I am not sanguine that
                            many could be had afterwards—but certain it is, there would be great difficulty in subsisting and providing for them, if
                            it should be found necessary to call for their aid; hence it appears, that little or no dependence is to be placed on any
                            other Troops than the Continentals of this Army. These would require very little previous Notice for an Operation against
                            New York, which is the only Post of importance the enemy have within the United States; and indeed the only one against
                            which they could move for want of transportation, or the means to obtain it.
                        Penobscot is a secondary object; unassailable but by means of a Naval superiority—with wch the place might
                            soon be carried without the aid of American Troops; to call for which would spread the alarm and waste time for an
                            unnecessary purpose.
                        Motives, My dear Marqs, of friendship and candor have given birth to the freedom of this communication, on my
                            part—good sense & prudence will point it to proper objects, on yours—and on your honor and discretion I can firmly
                            rely—It only remains for me to add, for your further information that since May last (when my thoughts on the plan of
                            Campaign for 1782 were digested as they are now sent to you) Charles Town & Savanna having been evacuated—&
                            Troops (Recruits principally) having arrived from Europe; the Enemies Posts have been strengthned. New York agreeably to
                            the Estimates of General Greene and Major Burnett which I inclose by 3000 men; Hallifax & Canada from European and other
                            Accts, by the like number—and Penobscot by 3 or 400 more—these being the only changes which have happened since my
                            statement of the Enemys force in May last, you will be able to bring the whole into one view & determine accordingly. It
                            is reported that a number (some say seven) British Regiments are about to Embark for the West Indies; by other accts the
                            whole are said to be going thither but there is not, I believe, any orders for either yet come to hand; in this momt
                            everything with them is suspended.
                        Your polite & friendly offer to my Nephew, claims my grateful acknowledgments; I wish he was in a
                            condition to avail himself of it. He has been in a declining state of health near 12 Months—but was something better the
                            last time I heard from him. McHenry has left the Military and embraced a Civil walk of life; by which act he has
                            disqualified himself from answering your purposes. The Vessel you gave us room to expect, is not arrived; but Gouvion will
                            go to Philadelphia & seek a passage from thence—He can tell you more forcibly than I can express it how much we all
                            love & wish to embrace you—when, how, or where this will happen you best can tell. for myself particularly, I hope it
                            is unnecessary to repeat to you, that whether during the continuance of the War—or after the olive branch shall have
                            extended itself over this Land (for which I most devoutly pray) I shall be happy to see you on Columbias shore—The
                            Inhabitants of my humble Cottage will salute you with the richest marks of grateful friendship wch to a mind susceptible
                            as yours is will be a greater feast then the luxuries of the East; the Elegancies of Europe—or the ceremonies of a Court
                            can afford—Adieu. believe me always My dear Marquis Yr Most Obedt & Affecte 
                        
                            G.W.
                        
                        
                            P.S. Under cover of this Letter, you will receive a duplicate of the one written to you by the Chevr
                                Chattellux, and a Copy of my letter to Congress approving your conduct.
                        
                    